IN THE SUPREME COURT OF THE STATE OF DELAWARE


MICHAEL P. GEARY,                         §
                                          §      No. 230, 2016
       Defendant Below-Appellant,         §
                                          §      Court Below:
              v.                          §      Superior Court of the
                                          §      State of Delaware
STATE OF DELAWARE,                        §
                                          §
                                          §      Cr. I.D. No. 1409001604
       Plaintiff Below-Appellee.          §

                            Submitted:    January 11, 2017
                            Decided:      January 17, 2017

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                         ORDER

       This 17th day of January 2017, the Court, having considered the matter on the

briefs of the parties, has concluded that the same should be affirmed on the basis of and

for the reasons assigned by the Superior Court in its bench ruling of April 21, 2016.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                          BY THE COURT:



                                          /s/ Karen L. Valihura
                                                 Justice